Citation Nr: 0813075	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954; he passed away in February 2005, and the appellant is 
his surviving son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the appellant's claim for nonservice-
connected burial benefits.  

The appellant was scheduled to testify at a personal hearing 
before the a Veterans Law Judge sitting at the RO in March 
2008; however, he did not appear for the scheduled hearing 
and, to date, has not provided good cause for his failure to 
report.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  On the day of the veteran's death, in February 2005, 
service connection was not in effect for any disability, the 
veteran was not in receipt of, or entitled to receive, 
compensation or pension benefits; a claim for such benefits 
was not pending; and he was not in a VA facility or en route 
thereto.

3.  The veteran was receiving a monthly pension during the 
months preceding his death; however, the veteran's pension 
award was discontinued prior to his date of death.  


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-
connected burial benefits have not been met.  38 U.S.C.A. §§ 
2302, 2303, 5111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1600, 3.1605 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this case is whether the appellant 
is entitled to nonservice-connected burial benefits.  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing on 
the ultimate outcome.  The statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Accordingly, the Veterans Claims 
Assistance Act of 2000 (VCAA) can have no effect on this 
appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600. 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  

Burial benefits will also be paid if the veteran had an 
original or reopened claim for either benefit pending at the 
time of death, and (i) in the case of an original claim, 
there is sufficient evidence of record to have supported an 
award of compensation or pension effective prior to the date 
of death, or (ii) in the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death.

Burial benefits may be granted if the deceased was a veteran 
of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a state (or a political subdivision of a state) 
and the Secretary determines (i) that there is no next of kin 
or other person claiming the deceased veteran's body, and 
(ii) there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

VA will pay for a plot or internment allowance, in certain 
cases, when the veteran served during a period of war and is 
buried in a state veterans' cemetery or the veteran was 
discharged from service for disability incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600(f). 

VA will provide for payment of burial expenses, in certain 
cases, when the veteran dies from nonservice-connected causes 
while properly hospitalized by VA. See  38 U.S.C.A. § 2303; 
38 C.F.R. § 3.1600(c).  Expenses are also payable if the 
veteran died while traveling pursuant to VA authorization and 
at VA expense for the purpose of examination, treatment, or 
care.  38 C.F.R. § 1605(a).

When any person who had a status under any law in effect on 
December 31, 1957, which afforded entitlement to burial 
benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 U.S.C.A. Chapter 23.  38 U.S.C.A. 
§ 2305; 38 C.F.R. § 3.954 (2007).

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans 
Benefits Act of 1957.  In a precedent opinion, VA's General 
Counsel held that the "saving provisions" do not exempt 
veterans with wartime service prior to January 1, 1958, from 
the current eligibility requirements.  VAOPGCPREC 9-03.  
Importantly, 38 U.S.C.A. § 2305 preserves rights individuals 
had under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that 
fell within the scope of the laws defining classes of 
individuals potentially eligible under Chapter 23 of Title 
38.  The General Counsel stated specifically that veterans 
with wartime service prior to January 1, 1958, are not 
exempted by Section 2305 from the amendments to eligibility 
criteria for nonservice-connected burial and funeral 
allowance currently codified in 38 U.S.C.A. § 2302(a) by the 
Omnibus Budget Reconciliation Act of 1981, Public Law No. 97-
35, which eliminated wartime service as a basis of 
eligibility.

The veteran served honorably in the United States Army from 
December 1952 to December 1954.  The veteran was not 
discharged or released from active service for a disability 
incurred in or aggravated in the line of duty.  

A March 2000 rating decision granted entitlement to 
nonservice-connected pension.  The veteran thereafter 
received a monthly pension, including during the months 
leading up to his death.  The veteran died in February 2005.  
The certificate of death does not indicate, nor does the 
appellant contend, that the veteran died at a VA facility or 
en route thereto.

On the date of the veteran's death, in February 2005, service 
connection was not in effect for any disability, the veteran 
was not in receipt of, or entitled to receive, compensation 
or pension benefits, and a claim for such benefits was not 
pending.

Importantly, the veteran was receiving a monthly pension 
during the months preceding his death, according to the 
pension award letters in the claims file; however, these 
records reflect that the veteran's pension award was 
discontinued prior to his date of death.  The appellant 
contends, however, that the veteran was, in fact, receiving a 
monthly pension at the time of his death, evidenced by the 
fact that the veteran received a pension check during the 
month of February 2005, the same month during which he passed 
away.  

Thus, this case turns on the issue of whether the veteran 
received, or was entitled to receive, a monthly pension at 
the time of his death.  Unfortunately, as the claims folder 
reflects, the veteran was not receiving pension on the date 
of death, nor was he entitled to receive such pension.  

While the veteran did, in fact, receive a pension check 
during the month of his death, he was not "in receipt of 
pension at the time of his death."  The record shows that 
the veteran's pension was cut off in early February 2005, 
prior to his death later that month.  The appellant maintains 
that the veteran received a pension check during the month of 
his death, in February 2005, proving that the veteran "was 
in receipt of pension at the time of his death."  

The claims file clearly show that the veteran's pension was 
discontinued prior to his death.  A VA Form 21-8947 award 
letter signed/authorized on February 11, 2005, shows that the 
veteran's monthly pension amount was $0.00 as of February 1, 
2001.  In other words, the discontinuance of the veteran's 
pension was made retroactively back to February, 2001.  This 
action occurred while the veteran was still alive.  Thus, the 
veteran was not entitled to receive pension for the month 
during which he died.  Moreover, his pension was discontinued 
retroactive to 2001.  Thus, any monies received during that 
month and dating back to February 2001, would have later been 
included in a debt owed to VA; however, no actual debt was 
subsequently created for purposes of recouping the funds 
because, presumably, the veteran died before any such 
administrative action could be undertaken.  

In sum, prior to the veteran's death in February 2005, his 
nonservice-connected pension was discontinued effective from 
February 2001.  The veteran was therefore not in receipt, or 
entitled to receive, nonservice-connected pension at the time 
of his death.  

Thus, the criteria for entitlement to nonservice-connected 
burial benefits have not been met.  There is no legal basis 
for a grant of nonservice-connected burial allowance, and the 
appellant's claim must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected burial benefits is 
denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


